Title: To Benjamin Franklin from Jakob Oberleithner, 9 January 1778: résumé
From: Oberleithner, Jakob
To: Franklin, Benjamin


<Vienna, January 9, 1778, in Latin: Jakob Oberleithner, doctor of medicine, sends greetings to the most illustrious Benjamin de Francklin. We understand from the newspapers that you are acting for the Americans with authority and loving solicitude, and you will doubtless be looking for excellent physicians. If you need me, qualified as I am by my degree, contract with me at a fixed stipend and send me where you will, to direct hospitals or to practice. I will give you information about myself, and should add that I am middle-aged and speak French and “Slavic Bohemian.” Accept me, and the die is cast.>